IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SHIRLEY J. KEAHEY,               : No. 276 MAL 2016
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
           v.                    :
                                 :
                                 :
EDWARD NELSON, MARY LOU NELSON :
AND ERIC S. WARD, LINDA N. WARD, :
                                 :
                Respondents      :


                                       ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2016, the Petition for Allowance of Appeal is

DENIED.


     Justice Mundy did not participate in the consideration or decision of this matter.